Citation Nr: 0107872	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 4, 1996 
for a grant of service connection for status post resection 
of dermatofibrosarcoma protuberans, left thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active duty for training from July 
to December in 1981 and active service from April 1986 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that, in a May 1998 Supplemental Statement of 
the Case, the RO provided the veteran with the regulations 
concerning clear and unmistakable error (CUE) in a prior 
rating decision and discussed the meaning of CUE , while 
listing the issue on appeal as the propriety of the effective 
date of service connection for a left thigh disorder.  The 
Board has reviewed the veteran's statements, as well as a 
June 1999 statement by his representative, and finds no 
indication that he has alleged CUE in the appealed October 
1997 rating decision.  Even if he had made such an 
allegation, there can be no issue of CUE in the rating 
decision which the veteran has appealed to the Board, because 
the rating decision on appeal is not, while the veteran's 
appeal is pending, a final decision.  Therefore, the issue 
currently on appeal is as stated on the first page of this 
decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran's initial claim for service connection for a 
left thigh disorder was received by the RO on October 4, 
1996, and there was no such prior claim filed by the 
veteran.

3. Records of treatment of the veteran at a service 
department hospital in 1991, which showed treatment for a 
left thigh disorder, were submitted in connection with a 
different matter and did not constitute a claim for 
service connection for a left thigh disorder.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 4, 1996 for a grant of service connection for 
status post resection of dermatofibrosarcoma protuberans, 
left thigh, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with VA's duty to assist him in 
developing the facts pertinent to his claim.  In that regard, 
the Board notes that the veteran has not identified any 
records which might be pertinent to his claim which have not 
been obtained by the RO.    See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

Applicable statutory and regulatory provisions state that VA 
may be required to act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2000).  However, an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).  
In the instant case, the Board finds that, prior to October 
4, 1996, the veteran did not, in any communication to VA, 
make an informal claim of entitlement to service connection 
for a left thigh disorder.

In addition, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason the service connected disability is 
not compensable in degree, receipt of a report of examination 
or hospitalization by VA or by uniformed services will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) (2000).

In the veteran's case, the Board notes that, in October 1992, 
the veteran's representative submitted copies of United 
States Air Force medical records dated in 1991 which showed 
treatment for dermatofibrosarcoma of the left leg.  Those 
records were submitted in connection with the veteran's 
disagreement with a rating action reducing compensation for a 
right lower extremity disability.  The records received in 
October 1992 were not accompanied by any statement from the 
veteran or his representative requesting compensation for a 
left leg or thigh disability.   Rather, the veteran's initial 
application for service connection for a left leg/thigh 
disorder was not received until October 4, 1996, the date 
which the RO has assigned as the effective date for the grant 
of service connection for a left thigh disorder.

Because a formal claim for compensation for a left thigh 
disorder had not previously been allowed, receipt in October 
1992 of records of treatment for such disability at a service 
department facility in 1991, without a communication which 
could be construed as an informal claim for service 
connection for a left thigh disability, did not constitute a 
claim, under either 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157.

In short, there is no evidence whatsoever of a claim for 
service connection for a left thigh disorder prior to October 
4, 1996, and entitlement to an effective date prior to 
October 4, 1996, is not established.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

An effective date earlier than October 4, 1996 for the grant 
of service connection for status post resection of 
dermatofibrosarcoma protuberans, left thigh, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

